      Case 3:21-cv-00966-G Document 1 Filed 04/30/21                Page 1 of 6 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 NGHIA TROUNG                                   §
     Plaintiff,                                 §
                                                §
 v.                                             §    CIVIL ACTION NO. 3:21-cv-966
                                                §
 DAVIS TRANSPORT, INC. AND                      §
 RICHARD EUGENE YOUNG                           §
      Defendants.                               §


                                   NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF TEXAS:

       COMES NOW Defendant, Davis Transport, Inc. and hereby petitions this Court pursuant

to 28 U.S.C. sections 1332, 1441(b), and 1446 for removal on the basis of diversity jurisdiction to

the United States District Court for the Northern District of Texas, San Angelo Division, of the

action numbered and styled Nghia Troung v. Davis Transport, Inc. and Richard Eugene Young;

Cause No. DC-21-02533; in the 192nd Judicial District Court, Dallas County, Texas, (the “State

Court Case”), and in support thereof would respectfully show this Court as follows:

                                           I.
                                    REMOVAL IS TIMELY

       1.      Defendant Davis Transport, Inc. was served with Plaintiff’s Original Petition (the

“Petition”) on April 21, 2021. This Notice of Removal is filed within thirty (30) days of service of

the Petition and is timely filed under section 1446(b) of the United States Code. 28 U.S.C. §

1446(b). Defendant Davis Transport, Inc. seeks to remove the matter and is therefore the

Removing Defendant.




NOTICE OF REMOVAL                                                                           Page 1
2106437
185.990
         Case 3:21-cv-00966-G Document 1 Filed 04/30/21                 Page 2 of 6 PageID 2



                                      II.
                    COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

          2.    The district courts of the United States have original jurisdiction over this action

based on diversity of citizenship among the parties. Plaintiff in this action is a citizen of a different

state from Defendants, and no defendant is a citizen of Texas. As a result, complete diversity exists.

          3.    Plaintiff Nghia Troung was a citizen of Dallas County, Texas at the time this action

was filed. Consequently, Plaintiff was at the time this action was commenced, and is currently, a

citizen of the State of Texas.

          4.    Defendant Davis Transport, Inc. is a corporation formed under the laws of the State

of Montana, having its principal place of business now, and at the time this action was commenced,

in the State of Montana. Defendant Davis Transport, Inc. is, and was at the time this action was

commenced, a citizen of the State of Montana and of no other state.

          5.    Defendant Richard Eugene Young was a citizen of Spokane County, Washington

at the time this action was filed. Consequently, Defendant Richard Eugene Young was at the time

this action was commenced, and is currently, a citizen of the State of Washington and no other

state.

                                           III.
                                 AMOUNT IN CONTROVERSY

          6.    In addition to complete diversity of citizenship, the complaint must meet this

Court’s $75,000.00 jurisdictional threshold. The method for properly asserting the amount in

controversy are outlined in section 1446 of the United States Code. 28 U.S.C § 1446. First, the

Notice of Removal may assert the amount in controversy, if the initial pleadings were not required

to include a specific monetary demand or permit damages in excess of the pleadings. Id. §

1446(C)(2)(A). Second, removal is proper upon showing by the preponderance of the evidence


NOTICE OF REMOVAL                                                                               Page 2
2106437
185.990
     Case 3:21-cv-00966-G Document 1 Filed 04/30/21                   Page 3 of 6 PageID 3



that the amount in controversy exceeds this Courts $75,000.00 threshold. Id. § 1446(C)(2)(B).

Further, parties may rely on an estimation of damages calculated from the allegations in the

complaint to prove the amount in controversy. McPhail v. Deere & Co., 529 F.3d 947, 951 (10th

Cir. 2008); Meridian Sec. Ins. v. Sadowski, 441 F.3d 536, 541 (7th Cir. 2006); Luckett v. Delta

Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999). Once a defendant satisfies its burden, any plaintiff

wanting to remand the cause to back to state court must prove to a legal certainty that, if successful,

it would not be able to recover more than the jurisdictional amount. See McPhail, 529 F.3d at 955.

       7.      A common-sense review of the Plaintiff’s Original Petition in the instant case

clearly shows that the alleged damages easily exceed $75,000.00. Plaintiff’s Original Petition

alleges that Richard Eugene Young, operating a vehicle owned by Defendant, struck Plaintiff’s

vehicle causing Plaintiff “severe and life altering injuries.” (Pl. Orig. Pet, ¶ 4.01). Plaintiff’s

Original Petition alleges negligence against Defendants in proximately causing the incident in

which Plaintiff alleges injuries. (Pl. Orig. Pet., ¶¶ 5.01—5.03). Plaintiff claims the following, past

and future, damages: medical expenses, lost wages, pain and suffering, physical impairment, and

disfigurement. (Pl. Orig. Pet., ¶ 8.01).

       8.      Federal courts have held that cases of personal injury will subject a tortfeasor to

possible exposure well beyond the federal jurisdictional minimum and that such exposure is

facially apparent. De Aguilar v. Boeing, 11 F.3d 55, 58 (5th Cir. 1993). Further, in determining

whether a personal injury suit presents an amount in controversy within federal jurisdiction limits,

a court may look to damage awards in similar cases. Cross v. Bell Helmets, USA, 927 F. Supp.

209, 214 n.8 (E.D. Tex. 1996) (citing Carnahan v. Southern Pacific Railroad Transportation

Co., 914 F. Supp. 1430, 1431 (E.D.Tex. 1995); De Aguilar v. Boeing Co., 790 F. Supp. 693,

694 (E.D.Tex. 1992), aff'd, 11 F.3d 55 (5th Cir. 1993). A court may review a petition regarding a


NOTICE OF REMOVAL                                                                              Page 3
2106437
185.990
     Case 3:21-cv-00966-G Document 1 Filed 04/30/21                 Page 4 of 6 PageID 4



plaintiff’s alleged damages to determine the amount in controversy. See Salinas v. Allstate Vehicle

and Prop. & Ins. Co., CASE NO. 7:15-CV-434, 2016 WL 8650475 at *2 (S.D. Tex. Sept. 28,

2016) (holding the Plaintiff sought attorney’s fees as well as punitive damages available under

statute, which added together exceeded the $75,000.00 amount in controversy). Based on

Plaintiff’s claimed damages, it is clear that Defendant will be subjected to exposure beyond the

$75,000.00 jurisdictional threshold of this Court.

       9.      Plaintiff makes a claim for monetary relief in excess of one million dollars

($1,000,000.00). (Pl. Orig. Pet., ¶ 1.02). Additionally, according to Texas Rule of Civil Procedure

169, claimants who affirmatively plead that they seek only monetary relief aggregating

$100,000.00 or less must bring the suit under the expedited actions process. TEX. R. CIV. P.

169(a)(1). However, Plaintiff chose to bring suit under a Level 3 Discovery Control Plan pursuant

to Texas Rule of Civil Procedure 190.4. (Pl. Orig. Pet., ¶ 1.01).

       10.     Defendant asserts that the amount in controversy in this matter exceeds the

$75,000.00 threshold exclusive of interests and costs. See 28 U.S.C. § 1332(a). As plead the

amount in controversy in this case is in excess of $75,000.00. (Pls. Orig. Pet., ¶ 1.02). Defendant

asserts that the amount in controversy in this case is in excess of $75,000.00.

                                        IV.
                              PROCEDURAL REQUIREMENTS

       11.     Removal of this action is proper under 28 U.S.C. section 1441, since it is a civil

action brought in a state court, and the federal district courts have original jurisdiction over the

subject matter under 28 U.S.C. section 1332 because Plaintiff and Defendants are diverse in

citizenship.




NOTICE OF REMOVAL                                                                           Page 4
2106437
185.990
     Case 3:21-cv-00966-G Document 1 Filed 04/30/21                   Page 5 of 6 PageID 5



        12.     By virtue of filing this Notice of Removal, the Removing Defendant does not waive

its right to assert any motions to transfer venue or dismiss, including Rule 12 motions, permitted

by the applicable Rules of Civil Procedure.

        13.     Richard Eugene Young has consented to and joined in this Removal, as evidenced

by Defendant Richard Eugene Young’s Consent to and Joinder in Removal, attached hereto as

Exhibit 2.

        14.     All of the papers on file in the State Court case at the time of removal are attached

hereto as Exhibit 3. Those papers include certified copies of the Court’s Docket Sheet, Plaintiff’s

Original Petition, and copies of all process and orders served on the Removing Defendant and

Richard Eugene Young.

        15.     Pursuant to 28 U.S.C. section 1446(d), written notice of filing of this Notice will

be given to all adverse parties promptly after the filing of this Notice.

        16.     Pursuant to 28 U.S.C. section 1446(d), a true and correct copy of this Notice will

be filed with the Court Clerk of the 192nd Judicial District Court, Dallas County, Texas, promptly

after the filing of this Notice.

                                             V.
                                     PRAYER FOR RELIEF

        WHEREFORE, Defendant pursuant to these statutes and in conformance with the

requirements set forth in 28 U.S.C. section 1446, removes this action for trial from the 192nd

Judicial District Court, Dallas County, Texas, to this Court, on this the 30th day of April, 2021.




NOTICE OF REMOVAL                                                                            Page 5
2106437
185.990
     Case 3:21-cv-00966-G Document 1 Filed 04/30/21                 Page 6 of 6 PageID 6



                                             Respectfully submitted,


                                             By: /s/ David L. Sargent
                                                 DAVID L. SARGENT
                                                 State Bar No. 17648700
                                                 david.sargent@sargentlawtx.com
                                                 MARTHA POSEY
                                                 State Bar No. 24105946
                                                 martha.posey@sargentlawtx.com

                                                   SARGENT LAW, P.C.
                                                   1717 Main Street, Suite 4750
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 749-6000
                                                   Facsimile: (214) 749-6100

                                                  ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on the 30th day of April, 2021, a true and correct copy of the

foregoing document was forwarded via U.S. Mail to counsel for Plaintiff:

       Daryoush Toofanian
       Rad Law Firm
       8001 LBJ Fwy, Suite 300
       Dallas, Texas 75251
       Phone (972) 661-1111
       efileDT@radlawfirm.com



                                                     /s/ David L. Sargent
                                                     DAVID L. SARGENT




2106437 v.1
0185/00990




NOTICE OF REMOVAL                                                                           Page 6
2106437
185.990
